Cite as 2017 Ark. 134

                SUPREME COURT OF ARKANSAS
                                       No.   CR-98-657

BRUCE EARL WARD                                   Opinion Delivered   April 17, 2017
                               APPELLANT

V.                                                DISSENTING OPINION.


STATE OF ARKANSAS
                                  APPELLEE

                            KAREN R. BAKER, Associate Justice


       I dissent from the majority’s decision today to take the matter as a case and stay Ward’s

execution. Simply put, Ward has presented the issue of mental evaluations which has been

considered and denied. Further, if the United States Supreme Court anticipates that

McWilliams v. Dunn, 634 F. App’x 698 (11th Cir. 2015) is likely to succeed and affect his case,

they can certainly enter a stay. Accordingly, I dissent.

       WOOD, J., joins.